DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent 4,671,000).
	Looking to Figure 3, the direction of the arrow is the forward direction for purposes of the rejection.  Kim discloses a device (Figure 2, for example) for use with a bolt retention system (5, for example).  The device has a forward threaded portion (6) and a rearward horizontally oriented pronged portion (2, 4).  Because the device is slid onto the edge (3) of a bucket (1), it meets the recitation of a “slide” (Figure 3, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (U.S. Patent 2,385,395).

The threaded portion includes a vertical wall.
The arrangement of the prongs (33) meets the recitations of claim 13.
Baer discloses two prongs.  It would have been obvious to one of ordinary skill at the time of the invention to have separated the prong surfaces (32) such that there were four prongs or, alternatively, to have positioned additional prongs on the lateral sides between the existing prongs, in order to mate with a device as desired.  Note that this is essentially a duplication of existing parts, which cannot patentably distinguish an apparatus.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrerd (U.S. Patent 888,047).
	Sherrerd discloses a slide having a forward portion (11) with apertures (not labeled, located on 11, Figure 2) for accommodating retaining bolts (page 1, lines 58-60).  There is a rearward horizontally oriented pronged portion (4, 5).  Sherrerd is silent regarding threads in the bolt accommodating apertures; however, the examiner takes Official notice that it is well known to thread apertures which are designed to accept bolts.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have, for example, threaded at 
	Regarding claim 13, each lug (11) meets the recitation of a vertical wall.

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach various adapter attachment configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671